Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7, 16-22, 28-33, and 40-44 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-25 of prior U.S. Patent No. 11,082,933. This is a statutory double patenting rejection.
Current Application
US Pat. No. 11,082,933
1. (Currently Amended) A method by a user equipment, UE, for redefining a time alignment timer of a wireless communication network, the method comprising: determining that a Radio Resource Control, RRC, connection from the UE to a network node is operating in Connected Discontinuous Reception, CDRX, mode; transmittingassociated with the TATDEF message type that comprises one or more values for redefining a time alignment timer.  
1. (Currently Amended) A method by a user equipment, UE, for redefining a time alignment timer of a wireless communication network, the method comprising: determining that a Radio Resource Control, RRC, connection from the UE to a network node is operating in Connected Discontinuous Reception, CDRX, mode; transmittingassociated with the TATDEF message type that comprises one or more values for redefining a time alignment timer.  
2. The method of claim 1, further comprising: applying the one or more values for redefining the time alignment timer in response to receiving a Time Alignment Command, TAC, from the network node.
2. The method of claim 1, further comprising: applying the one or more values for redefining the time alignment timer in response to receiving a Time Alignment Command, TAC, from the network node.
3. The method of claim 1, wherein the determining that the RRC connection from the UE to the network node is operating in CDRX mode comprises: receiving, from the network node, an RRC Connection Reconfiguration message comprising an indication of the CDRX mode; and determining, based on the indication of the CDRX mode in the RRC Connection Reconfiguration message, that the network node is operating in CDRX mode.
3. The method of claim 1, wherein the determining that the RRC connection from the UE to the network node is operating in CDRX mode comprises: receiving, from the network node, an RRC Connection Reconfiguration message comprising an indication of the CDRX mode; and determining, based on the indication of the CDRX mode in the RRC Connection Reconfiguration message, that the network node is operating in CDRX mode.
4. The method of claim 1, further comprising: receiving, from the network node, an announcement message indicating support for the PFT and indicating a Network Type and Software Version Number, N-TSVN.
4. The method of claim 1, further comprising: receiving, from the network node, an announcement message indicating support for the PFT and indicating a Network Type and Software Version Number, N-TSVN.
5. The method of claim 4, wherein the transmitting the initial message occurs responsive to determining that the UE is compatible with the N-TSVN supporting the PFT indicated by the announcement message.
5. The method of claim 4, wherein the transmitting the initial message occurs responsive to determining that the UE is compatible with the N-TSVN supporting the PFT indicated by the announcement message.
6. The method of claim 4, wherein the announcement message is transmitted as part of an initial RRC Connection Reconfiguration message transmitted from the network node.
6. The method of claim 4, wherein the announcement message is transmitted as part of an initial RRC Connection Reconfiguration message transmitted from the network node.
7. The method of claim 1, wherein the initial message further comprises a next field that indicates if a second byte in the initial message is the UE-TSVN.
7. The method of claim 1, wherein the initial message further comprises a next field that indicates if a second byte in the initial message is the UE-TSVN.
16. A user equipment, UE, for operation in a wireless communication network, the user equipment comprising: a transceiver configured to provide radio communications with a network node of the wireless communication network; a memory configured to store computer executable instructions; and a processor coupled to the memory and to the transceiver, wherein the processor is configured to execute the computer executable instructions to perform operations comprising: determining that a Radio Resource Control, RRC connection from the UE to a network node is operating in Connected Discontinuous Reception, CDRX, mode; transmitting, to the network node, in response to the determining that the RRC connection is operating in CDRX mode, an initial message comprising a Protocol Feature Type, PFT, and a User Equipment Type and Software Version Number, UE-TSVN; and receiving, from the network node, in response to the initial message, a handshake message comprising the PFT, a downlink Protocol Message Type, PMT, indicating a Time Alignment Timer Definition, TATDEF, message type, and a Protocol Message Body, PMB, associated with the TATDEF message type that comprises one or more values for redefining a time alignment timer.
8. A user equipment, UE, for operation in a wireless communication network, the user equipment comprising: a transceiver configured to provide radio communications with a network node of the wireless communication network; a memory configured to store computer executable instructions; and a processor coupled to the memory and to the transceiver, wherein the processor is configured to execute the computer executable instructions to perform operations comprising: determining that a Radio Resource Control, RRC connection from the UE to a network node is operating in Connected Discontinuous Reception, CDRX, mode; transmitting, to the network node, in response to the determining that the RRC connection is operating in CDRX mode, an initial message comprising a Protocol Feature Type, PFT, and a User Equipment Type and Software Version Number, UE-TSVN; and receiving, from the network node, in response to the initial message, a handshake message comprising the PFT, a downlink Protocol Message Type, PMT, indicating a Time Alignment Timer Definition, TATDEF, message type, and a Protocol Message Body, PMB, associated with the TATDEF message type that comprises one or more values for redefining a time alignment timer.
17. The UE of claim 16, wherein the processor is further configured to execute the computer executable instructions to perform operations comprising: applying the one or more values for redefining the time alignment timer in response to receiving a Time Alignment Command, TAC, from the network node
9. The UE of claim 8, wherein the processor is further configured to execute the computer executable instructions to perform operations comprising: applying the one or more values for redefining the time alignment timer in response to receiving a Time Alignment Command, TAC, from the network node.
18. The UE of claim 16, wherein the determining that the RRC connection from the UE to the network node is operating in CDRX mode comprises: receiving, from the network node, an RRC Connection Reconfiguration message comprising an indication of the CDRX mode; and determining, based on the indication of the CDRX mode in the RRC Connection Reconfiguration message, that the network node is operating in CDRX mode.
10. The UE of claim 8, wherein the determining that the RRC connection from the UE to the network node is operating in CDRX mode comprises: receiving, from the network node, an RRC Connection Reconfiguration message comprising an indication of the CDRX mode; and determining, based on the indication of the CDRX mode in the RRC Connection Reconfiguration message, that the network node is operating in CDRX mode.
19. The UE of claim 18, wherein the processor is further configured to execute the computer executable instructions to perform operations comprising: receiving, from the network node, an announcement message indicating a Network Type and Software Version Number, N-TSVN supporting the PFT.
11. The UE of claim 10, wherein the processor is further configured to execute the computer executable instructions to perform operations comprising: receiving, from the network node, an announcement message indicating a Network Type and Software Version Number, N-TSVN supporting the PFT.
20. The UE of claim 19, wherein the transmitting the initial message occurs responsive to determining that the UE is compatible with the N-TSVN supporting the PFT indicated by the announcement message.
12. The UE of claim 11, wherein the transmitting the initial message occurs responsive to determining that the UE is compatible with the N-TSVN supporting the PFT indicated by the announcement message.
21. The UE of claim 19, wherein the announcement message is transmitted as part of an initial RRC Connection Reconfiguration message transmitted from the network node to the UE.
13. The UE of claim 11, wherein the announcement message is transmitted as part of an initial RRC Connection Reconfiguration message transmitted from the network node to the UE.
22. The UE of claim 22, wherein the initial message further comprises a next field that indicates if a second byte in the initial message is the UE-TSVN.
14. The UE of claim 8, wherein the initial message further comprises a next field that indicates if a second byte in the initial message is the UE-TSVN.
Claims 28-33, 40-44 are similar to US Pat. claims 15-25.
Claims 15-25 similar to current application 28-33 and 40-44


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643